Citation Nr: 1033285	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  08-29 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to a compensable evaluation for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to July 1983 and 
had additional service with the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  In 
May 2009, the Veteran's representative informed the VA that the 
Veteran had moved to Tennessee.  The Veteran's claims file was 
subsequently transferred to the Nashville, Tennessee RO.

The Board notes that the appellant requested a hearing before a 
decision review officer (DRO) in connection with the current 
claim.  The DRO hearing was scheduled and subsequently held in 
January 2009 at the Detroit, Michigan RO.

The issue of entitlement to service connection for a bilateral 
knee disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran's hearing loss of the left ear is not shown to be 
productive of worse than level II hearing acuity.


CONCLUSION OF LAW

The criteria for a compensable disability rating for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 
(West 2002 & Supp 2009); 38 C.F.R. §§ 3.321, 4.2, 4.7, 4.10, 
4.85, 4.86, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In a claim for an increased evaluation, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the appellant in March 2007 that fully addressed all 
notice elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the appellant of what evidence 
was required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained all pertinent VA treatment 
records.  The Veteran submitted treatment records from Seven 
Rivers Community Hospital and Lee Memorial Hospital.

The Board notes that the Veteran has reported that additional 
audiometric testing was performed while he was in the Army 
National Guard prior to separation.  The Board further notes that 
the audiometric test results from the Army National Guard 
associated with the claims folder do not reveal that controlled 
speech discrimination testing, performed with the Maryland CNC 
test, was performed.  As such, the audiometric testing performed 
by the Army National Guard is insufficient for rating purposes 
pursuant to 38 C.F.R. § 4.85(a).  In addition, as discussed 
below, the Veteran's left ear has consistently, throughout the 
period on appeal, been found to have no more than level II 
hearing loss pursuant to Table VI.  As the nonservice-connected 
right ear will be assigned level I hearing loss, for the purposes 
of determining the level of compensation, a compensable 
evaluation would only be warranted if the Veteran's left ear was 
assigned level X hearing loss.  As the Veteran's hearing 
examinations in May 2007 and January 2010 do not reveal more than 
level II hearing loss, regardless of the result of an outstanding 
Army National Guard audiometric test result, the preponderance of 
the evidence during the period on appeal would reveal a level I 
hearing loss in the left ear resulting in a noncompensable 
evaluation.

VA is not required to search for evidence, which even if 
obtained, would make no difference in the result.  Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (quoting Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  See also Soyini v. Derwinski, 1 Vet. 
App. 541 (1991) (declining to require strict adherence to 
technical requirements and impose additional burdens on VA when 
there was no benefit flowing to the claimant).  Consequently, the 
Board finds that further efforts to obtain the Veteran's Army 
National Guard treatment records are not warranted before 
adjudicating the Veteran's claim of entitlement to a compensable 
evaluation for left ear hearing loss. 

The appellant was afforded a VA medical examination in May 2007 
and January 2010.  Significantly, neither the appellant nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluation

The Veteran seeks entitlement to a compensable evaluation for 
left ear hearing loss.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  38 
C.F.R. § 4.1.  Other applicable, general policy considerations 
are: interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).



Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises 
from the initially assigned rating, consideration must be given 
as to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Moreover, staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evaluations of defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as measured 
by the results of speech discrimination tests together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second (hertz).  To evaluate the degree of 
disability for service-connected hearing loss, the rating 
schedule establishes eleven (11) auditory acuity levels, 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.85.  Examinations 
are conducted without the use of hearing aids.  38 C.F.R. § 
4.85(a).  Disability ratings for hearing impairment are derived 
by a mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are rendered.  
See Bruce v. West, 11 Vet. App. 405, 409 (1998), quoting 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In addition, exceptional patterns of hearing impairment exist for 
VA purposes when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 hertz) is 55 
decibels or more.  Then, the rating specialist must determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  
Exceptional patterns of hearing impairment also exist for VA 
purposes when the pure tone threshold is 30 decibels or less at 
1000 hertz and 70 decibels or more at 2000 hertz.  Then, the 
Roman numeral designation for hearing impairment will be selected 
from either Table VI or Table VIa, whichever results is the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(b).  

Pursuant to 38 C.F.R. § 4.85(f), if impaired hearing is service-
connected in only one ear, in order to determine the percentage 
evaluation from Table VII, the nonservice-connected ear will be 
assigned a Roman Numeral designation for hearing impairment of I 
subject to the provisions of § 3.383.  

In April 2007 the Veteran underwent an audiological examination 
in the Army National Guard, puretone thresholds, in decibels, 
were as follows:




HERTZ


1000
2000
3000
4000
LEFT
15
25
55
65

The puretone threshold average was 40 decibels for the left ear.  
Speech audiometry was not performed.  The Board notes that as the 
audiometric testing performed by the Army National Guard in April 
2007 did not include a controlled speech discrimination test 
(Maryland CNC), the examination is insufficient for rating 
purposes.  38 C.F.R. § 4.85(a).

In May 2007 the Veteran was afforded a VA Compensation and 
Pension (C&P) audio examination.  The Veteran reported that he 
had gradual, progressive, bilateral hearing loss and tinnitus 
since service.  The Veteran indicated that he needed frequent 
repetition of speech due to misunderstanding.  On the authorized 
audiological evaluation, puretone thresholds, in decibels, were 
as follows:






HERTZ


1000
2000
3000
4000
LEFT
15
30
55
70

The puretone threshold average was 43 decibels for the left ear.  
Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  The results do not reveal an 
exceptional pattern of hearing loss in the left ear.  38 C.F.R. 
§ 4.86(a),(b).

The mechanical application of the rating schedule to the May 2007 
VA audiometric testing results shows that under Table VI the 
Veteran had level I hearing in his left ear.  Since the Veteran 
is not in receipt of service-connected benefits for right ear 
hearing loss, his right ear is assigned level I hearing loss.  
The intersection point for the two levels for both ears under 
Table VII shows that the Veteran's hearing loss warranted a 
noncompensable evaluation under Diagnostic Code 6100.

In September 2007 the Veteran underwent an audiological 
examination in the Army National Guard, puretone thresholds, in 
decibels, were as follows:




HERTZ


1000
2000
3000
4000
LEFT
15
35
65
65

The puretone threshold average was 45 decibels for the left ear.  
Speech audiometry was not performed.  The Board notes that as the 
audiometric testing performed by the Army National Guard in 
September 2007 did not include a controlled speech discrimination 
test (Maryland CNC), the examination is insufficient for rating 
purposes.  38 C.F.R. § 4.85(a).

In January 2010 the Veteran was afforded a VA C&P audio 
examination.  The Veteran reported that his hearing loss did not 
impact his occupational functioning due to his VA issued hearing 
aids.  On the authorized audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
LEFT
15
40
65
65

The puretone threshold average was 46 decibels for the left ear.  
Speech audiometry revealed speech recognition ability of 90 
percent in the left ear.  The results do not reveal an 
exceptional pattern of hearing loss in the left ear.  38 C.F.R. 
§ 4.86(a),(b).

The mechanical application of the rating schedule to the January 
2010 VA audiometric test results shows that under Table VI the 
Veteran had level II hearing in his left ear.  Since the Veteran 
is not in receipt of service-connected benefits for right ear 
hearing loss, his right ear is assigned level I hearing loss.  
The intersection point for the two levels for both ears under 
Table VII shows that the Veteran's hearing loss warranted a 
noncompensable evaluation under Diagnostic Code 6100.

Pursuant to 38 C.F.R. § 3.383(a), compensation is payable for the 
combinations of service-connected and nonservice-connected 
disabilities as if both disabilities were service connected, 
provided the nonservice-connected disability is not the result of 
willful misconduct.  Hearing impairment in one ear compensable to 
a degree of 10 percent or more as a result of service-connected 
disability and hearing impairment as a result of nonservice-
connected disability that meets the provisions of 38 C.F.R. 
§ 3.385 merits consideration of hearing loss of both ears.  
38 C.F.R. § 3.383(a).  As discussed above, hearing impairment in 
the service-connected left ear is not compensable to a degree of 
10 percent or more.  As such, although the Veteran has hearing 
loss in the right ear that meets the provisions of 38 C.F.R. 
§ 3.385, consideration of hearing loss of both ears is not 
warranted.

The Board finds that entitlement to a compensable evaluation for 
left ear hearing loss is not warranted during any period on 
appeal.  As discussed above, the mechanical application of the 
rating schedule to the results of the May 2007 and January 2010 
audiometric testing does not show that the Veteran's left ear 
hearing loss warrants a compensable evaluation under Diagnostic 
Code 6100.  As such, entitlement to a compensable evaluation for 
left ear hearing loss is denied.


In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United 
States Court of Appeals for Veterans Claims (Court) noted that VA 
had revised its hearing examination worksheets to include the 
effect of the Veteran's hearing loss disability on occupational 
functioning and daily activities.  See Revised Disability 
Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans 
Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The 
Court also noted, however, that even if an audiologist's 
description of the functional effects of the Veteran's hearing 
disability was somehow defective, the Veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination.

In this case, the C&P examination, dated in May 2007, was 
conducted before the examination worksheets were revised to 
include the effects of a hearing loss disability on occupational 
functioning and daily life.  The Veteran, as a lay person, is 
nevertheless competent to submit evidence of how the hearing loss 
affects his everyday life.  See Layno v. Brown, 6 Vet. App. 465, 
469-470 (1994)(finding that lay testimony is competent when it 
regards features or symptoms of injury or illness).  The examiner 
noted, in May 2007, that the Veteran reported that he had 
difficulty understanding speech and that he required frequent 
repetition.  Thus, the examination report did include information 
concerning how the Veteran's hearing loss affects his daily 
functioning.  The evidence does not show that the Veteran's 
difficulty hearing has resulted in marked interference with 
employment nor has the Veteran demonstrated any prejudice caused 
by a deficiency in the examination.

Finally, the Board finds that the Veteran's disabilities do not 
warrant referral for extra-schedular consideration.  In 
exceptional cases where schedular ratings are found to be 
inadequate, consideration of an extra-schedular evaluation is 
made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis 
for determining whether an extra-schedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service- connected disability and 
the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is adequately 
contemplated by the rating schedule.  Id.  If not, the second 
step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors identified in 
the regulations as "governing norms."  Id.; see also 38 C.F.R. 
§ 3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Id.

There is no evidence that warrants referral of the Veteran's 
claim for extra-schedular consideration.  In the first instance, 
there is no showing that the scheduler criteria does not 
adequately represent the Veteran's disability picture.  As was 
already described herein, his current level of left ear hearing 
loss is level II; in order to be afforded any compensation under 
the circumstances of this case would require a level X hearing 
impairment in the left ear.  So the assignment of the current 
noncompensable rating is adequate as it is contemplated by the 
applicable rating criteria and far more severe hearing impairment 
would have to be demonstrated to receive even a minimal 
compensable rating.  In any case, there is no evidence of marked 
interference with employment, frequent periods of 
hospitalization, or any other factor that would render 
inappropriate the application of regular rating standards with 
regard to the Veteran's left ear hearing loss disability.  
Accordingly, the claim will not be referred for extra-schedular 
consideration.

In reaching the decision above the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against entitlement to a compensable evaluation for 
left ear hearing loss, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable evaluation for left ear hearing loss 
is denied.



REMAND

The Veteran seeks entitlement to service connection for a 
bilateral knee disorder.  The Veteran reported in his testimony 
at a hearing before a DRO in January 2009 that he enlisted in the 
Army National Guard in 2000.  The Veteran reported that the 
physical training, running, and jumping out of trucks while 
serving in the Army National Guard caused a worsening in his knee 
symptoms and that he was first placed on a profile for his knees 
in 2003 or 2004.  In a Report of Contact dated in September 2009, 
the Veteran reported that he was in the process of being 
separated from the Army National Guard.

With the exception of the few records submitted by the Veteran, 
the Board notes that the records from the Veteran's periods of 
service in the Army National Guard have not been obtained and 
associated with the claims file.  VA's duty to assist is 
heightened when records are in the control of a government 
agency.  Gobber v. Derwinski, 2 Vet. App. 470 (1992).  As such, 
additional development should be undertaken to locate the 
Veteran's Army National Guard service personnel and treatment 
records.  

The Board notes that the term "Veteran" is defined in 38 
U.S.C.A. § 101(2) as "a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable."  
The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 
3.6(a); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 
(1991).

Active duty for training (ACDUTRA) is defined, in part, as 
"full-time duty in the Armed Forces performed by Reserves for 
training purposes." 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  
The term inactive duty training (INACDUTRA) is defined, in part, 
as duty, other than full- time duty, under sections 316, 502, 
503, 504, or 505 of title 32 [U. S. Code] or the prior 
corresponding provisions of law.  38 U.S.C.A. § 101(23); 38 
C.F.R. § 3.6(d).

Thus, with respect to the Veteran's Army National Guard service, 
service connection may only be granted for disability resulting 
from disease or injury incurred or aggravated while performing 
ACDUTRA, or an injury incurred or aggravated while performing 
INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 
3.303, 3.304.  Service connection is generally not legally 
merited when a disability incurred on INACDUTRA results from a 
disease process. See Brooks v. Brown, 5 Vet. App. 484, 487 
(1993).

In May 2007 the Veteran was afforded a VA C&P joints examination.  
The examiner diagnosed the Veteran with bilateral patellofemoral 
syndrome.  The examiner opined that the conditions were "[t]he 
result of jumping and running while in the military."  However, 
this opinion appeared to link his bilateral patellofemoral 
syndrome to National Guard duty rather than his initial active 
duty service.  The nature of Nation Guard or other Reserve duty 
is intermittent in nature.  The very general nature of the 
opinion provided does not link the Veteran's current symptoms to 
any particular incidents that may have occurred on any periods of 
ACDUTRA or INACDUTRA.  As such, the rationale provided is 
insufficient for the purpose of evaluating the claim.  The Court 
has held that a medical examination report must contain not only 
clear conclusions with supporting data, but also a reasoned 
medical explanation connecting the two.  See Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007) ("[A]medical opinion ... must support its 
conclusion with an analysis that the Board can consider and weigh 
against contrary opinions."); see also Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) (holding that once VA undertakes the 
effort to provide an examination for a service-connection claim, 
even if not statutorily obligated to do so, it must provide an 
adequate one or, at a minimum, notify the claimant why one will 
not or cannot be provided).  Significantly, the Board notes that 
the examination was performed without the benefit of complete 
Army National Guard treatment and personnel records identifying 
the Veteran's periods of active duty, ACDUTRA, and INACDUTRA.  As 
such, the Veteran must be afforded another VA C&P joints 
examination. 

Lastly, there may be outstanding and recent VA outpatient 
treatment records which are relevant to the claim on appeal, as 
review of the claims file reveals that the Veteran receives 
ongoing treatment for his orthopedic disorder at the VA.  VA 
treatment records in the file are current only as of July 2009.  
The Board notes that all VA medical treatment records of the 
Veteran are to be considered part of the record on appeal since 
they are within VA's constructive possession.  These records must 
be considered in deciding the Veteran's claims.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 C.F.R. § 
3.159(c)(2) (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
sources to verify the Veteran's dates of 
service with the Army National Guard and to 
locate the Veteran's service records, to 
include service treatment records, from his 
Army National Guard service and associate 
them with the record.

2.  Obtain and associate with the claims 
file all outstanding VA medical records for 
this Veteran, from July 2009 forward.  All 
efforts to obtain these records must be 
fully documented in the claims file.

3.  Thereafter, refer the Veteran's claims 
file to an appropriate medical professional 
for the purpose of determining the presence 
and/or etiology of his bilateral knee 
disorder.  The claims folder should be made 
available to and reviewed by the examiner.  
All indicated studies, including an 
audiological evaluation, should be 
performed, and all findings should be 
reported in detail.  The medical examiner 
should address the following:

a.  Whether the Veteran entered active 
service, ACDUTRA, and/or INACDUTRA with a 
bilateral knee disorder.  If yes, the 
examiner should identify the evidence 
leading to this conclusion, and should then 
state whether the bilateral knee disorder 
underwent an increase in severity during 
the Veteran's period of active service, 
ACDUTRA, and/or INACDUTRA service which was 
beyond the natural progression of the 
disease.

b.  If a bilateral knee disorder did not 
exist upon the Veteran's entrance into 
service, the examiner should state whether 
it was at least as likely as not (that is, 
at least a 50-50 degree of probability) 
incurred during a period of active service 
or during any period in which the Veteran 
was on active duty, ACDUTRA, or INACDUTRA 
(the examiner should be provided with all 
of the Veteran's periods of active service, 
ACDUTRA, and INACDUTRA during his Army 
National Guard service, as well as the 
associated medical records for those 
periods).

In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology. Any opinions 
expressed must be accompanied by a complete 
rationale.

4.  Readjudicate the Veteran's claim after 
ensuring that the above development is 
complete.  If the benefit sought remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
opportunity to respond.  The case should 
then be returned to the Board for appellate 
review, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


